Citation Nr: 1630947	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987.  The Veteran also served in the Army Reserves and Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he developed diabetes and hypertension as a result of exposure to herbicides during his active duty service at Ft. Drum, NY, and his reserve service at the Canadian Forces Base in Gagetown, New Brunswick, and Eglin Air Force Base (AFB), FL.  According the his personnel records, the Veteran was stationed at Ft. Drum from April 5, 1986 to February 1987, and his Reserve unit was at Gagetown, New Brunswick, from June 1, 1987 to September 30, 1987.  The Veteran's personnel records do not reflect that the Veteran was ever stationed at, or assigned to, Eglin AFB, FL.  

In the August 2013 Board remand, the Board noted that information pertinent to the claims had not been associated with the claims file.  The AOJ was instructed to obtain the exact dates of the Veteran's Reserve service, active duty training (ADT) and inactive duty training (IDT), verify whether herbicides, to include Agent Orange were used at the Canadian Forces Base Gagetown, Ft. Drum, and Eglin AFB during confirmed periods of time the Veteran was stationed or training at such bases, and private medical records from Dr. D.C.  The Veteran also testified in March 2013 that he was a truck driver and every two years underwent a physical by the Department of Transportation (DOT).  The AOJ was instructed to attempt to obtain these records as well.  

A review of the claims file reflects that while the AOJ sought the exact dates of the Veteran's ADT and IDT, the records received were for a different Veteran.  Therefore, another request must be made to obtain this information.  

On August 1, 2014, a request was sent to the Joint Services Records Research Center (JSRRC) requesting verification of Agent Orange use at Ft. Drum and Eglin AFB.  An August 28, 2014 reply reflects that Agent Orange was used at Ft. Drum in 1959 and at Eglin AFB from 1962 to 1970.  There was no evidence of spraying, testing, transporting, storage, or usage at either location in 1986 or 1987.  On September 5, 2014, a request was sent to JSRRC requesting verification of exposure at Gagetown, New Brunswick.  A September 8, 2014 reply reflects Agent Orange was used at Gagetown from December 1966 through October 1967 by the United States with Canada's permission.  The JSRRC stated they did not have official documentation concerning the Canadian government's involvement in the dispersal of Agent Orange at Gagetown, but provided contact information if further inquiry was required.  

In December 2015, the Veteran submitted evidence that suggests that the Canadian government may have sprayed Gagetown and the surrounding communities with Agent Orange and other herbicides for up to 20 years after the 1967 testing by the U.S. ended.  As this would include the time period the Veteran was training at Gagetown, further inquiry is required to determine whether Agent Orange was sprayed, tested, or used at Gagetown after 1967, and during the time the Veteran was there.  

Lastly, as directed in the August 2013 remand, in April 2014 the AOJ requested the Veteran complete and return VA Form 21-4142 for his private physician, Dr. D. C. and the DOT.  To date the Veteran has not responded, but given the issues are being remanded, the AOJ should make another attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any identified evidence from Dr. DC and DOT.  The RO should attempt to obtain copies of all pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare providers.

2.  Confirm the exact dates of the Veteran's Reserve service, ADT, and IDT.  (The ADT and IDT dates previously associated with the claims file were for another Veteran).

3.  Verify whether the Canadian government sprayed, tested, stored, or used Agent Orange at Canadian Forces Base Gagetown during the period of June 1, 1987 through September 30, 1987 by contacting:
Service Canada
Ottawa (Ontario) Canada, K1A 0J9
Att:  Canada Site c/o Canada Enquiry Centre
or other appropriate entity.
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, including ordering VA examinations if necessary, the RO should readjudicate the claims in light of all evidence of record.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

